Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an attorney Jerald L. Meyer on July 11, 2022.
The application has been amended as follows: 
On line 2 of claim 1, “a sensor installed in a gas pipe;” will read --a sensor installed on a gas pipe;--.
Online line 5 of claim 1, “a heat conducting member attached between” will read --a heat conductor attached between--.
Online line 7 of claim 1, “the heat conducting member in the region” will read --the heat conductor in the region--.
Online line 11 of claim 1, “a length of the heat conducting member in an axial direction” will read --a length of the heat conductor in an axial direction--.
Online lines 1-2 of claim 2, “wherein the heat conducting member is a clamp member configured to clamp the gas pipe.” will read --wherein the heat conductor is a clamp configured to clamp the gas pipe.--.
Online lines 1-2 of claim 6, “and the heat conducting member is made of an aluminum.” will read --and the heat conductor is made of an aluminum.--.
Online lines 1-2 of claim 10, “and the heat conducting member is made of an aluminum.” will read --and the heat conductor is made of an aluminum.--.
On line 11 of claim 12, “a sensor installed in the at least one of” will read --a sensor installed on the at least one of--.
Online lines 15-16 of claim 12, “a heat conducting member attached between” will read --a heat conductor attached between--.
Online line 19 of claim 12, “via the heat conducting member in the region” will read --via the heat conductor in the region--.
Online line 24 of claim 12, “a length of the heat conducting member in an axial direction” will read --a length of the heat conductor in an axial direction--.

Allowable Subject Matter
Claims 13-14 are cancelled
Claims 1-12 are allowed.
As indicated Allowable Subject Matter from previous Office Action filed 04/11/2022, Applicant’s amendments to independent claim 1 to further include “wherein the at least one heat generation portion includes a plurality of heat generation portions, and wherein a length of the heat conducting member in an axial direction of the gas pipe is set to be longer than a distance between two of the plurality of heat generation portions adjacent to each other.” have overcome the prior art and search.  The combination of Adar et al in view of Kamikawa et al and Marucci et al is not sufficient to render the claims prima facie obvious.
Similarly, Applicant’s amendments to independent claim 12 to further include “wherein the at least one heat generation portion includes a plurality of heat generation portions, and wherein a length of the heat conducting member in an axial direction of the at least one of the raw material gas supply pipe and the evacuation pipe is set to be longer than a distance between two of the plurality of heat generation portions adjacent to each other.” have overcome the prior art and search.
The combination of Adar et al in view of Kamikawa et al, Marucci et al, MURATA et al, and Kasai et al is not sufficient to render the claims prima facie obvious. Modifying the numerous features of Adar et al unsuitable for heating pipe based on the disclosure of Kamikawa et al, Marucci et al, MURATA et al, and Kasai et al, particularly since any such modification would change the principle of operation of Adar et al and would cause the heating pipe apparatus of Adar to be unsuitable as the hot pipe production process.  Therefore, allowance of Claims 1-12 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761